A & C United Agriculture Developing Inc. February 20, 2014 Ms. Beverly A. Singleton United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: A & C United Agriculture Developing, Inc. Form 10-K for the fiscal year ended September 30, 2013 Filed December 16, 2013 File No. 333-179082 Dear Ms. Singleton: We have filed on EDGAR the above Amendment No. 1 to the above Form 10-K, identified now as Form 10-K/A. In response to the comments, please be advised that both were scrivener error issues, which we have corrected in this Form 10-K/A with an explanatory note before Part I. As to each comment in your letter: 1. A completely revised audit opinion that addresses your Comment One has been substituted for the one in the original 10-K. 2. New Certifications, updated with the right title as noted in the comment was missing in the original 10-K, which address your Comment 2 have been added. In accordance with Rule 12b-15, the filing refers on the cover page, the signature and certification pages and elsewhere in the filing to “10-K/A,” and all new signatures and dates as of the date of filing have been added. The Company acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your consideration. Sincerely, /s/Yidan (Andy) Liu Yidan (Andy) Liu, CEO and CFO
